DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,634,278 (Nguyen) in view of US Patent No. 4,444,515 (Clark).

Regarding claim 1, Nguyen discloses an audible wrist watch (talking watch device; Title) assembly being configured to emit an audible alert on the hour to facilitate a vision impaired user to know the time of day (audibly announces hour, such as “one o’ clock”; Col. 4, lines 40-55), said assembly comprising: 
a wrist watch being wearable on a user's wrist (strap for attaching the base to a wrist of the user; Fig. 1; Col. 2, lines 25-30); 

a reminder unit being coupled to said wrist watch, said reminder unit storing a plurality of verbal reminders, each of said verbal reminders being programmable to correspond to a respective hour of the day, said reminder unit audibly emitting each of said verbal reminders at the respective hour of the day wherein said reminder unit is configured to remind the user to perform a task at a certain time (the watch device can be plugged into a computer to be loaded with recorded messages from the parent; Col. 2, lines 55-60; when and what should be announced at any or a specific time, these applications would be appropriate to help remind grown ups and the child – for example, when its almost time to go to bed, to remind the child to go to the bathroom, when it is time to turn off the tv; Col. 3, lines 1-20).  Examiner notes that the watch makes hourly time announcements (Col. 4, lines 40-55) and also the watch can make specifically programmed reminder announcements at any or a 

Nguyen fails to expressly disclose each of said time alerts comprising a sequence of chimes, said sequence of chimes associated with each of said time alerts corresponding to the numerical value of the respective hour of the day wherein said audio unit is configured to audibly communicate the hour of the day to a visually impaired user.

Clark discloses a earring watch that can also be worn on the wrist (Col. 10, lines 40-65), wherein audio readout of the time is done in chimes – a two tone chime code is used with low notes being used to indicate the number of hours, high notes being used to indicate the number of tens of minutes, and the low notes again being used to indicate the number of minutes after the last ten-minute interval.  For example, at 4:56 o clock the watch will chime out: low, low, low, low, high, high, high, high, high, low, low, low, low, low, low (Col. 9, lines 40-65).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nguyen with the chimes of Clark and instead of announcing “1 O’clock” in English language, using 1 low chime to indicate 1 o’clock.  This is an obvious variation that one of ordinary skill in the 

Regarding claim 2, Nguyen further discloses wherein said audio unit comprises a control circuit being coupled to said wrist watch, said control circuit receiving a plurality of time inputs and a reminder input, each of said time inputs being assigned to a respective hour of the day (speaker component outputs time of day on the hour, every hour, for example, “one o’ clock”; Col. 4, lines 40-55; the watch device can be plugged into a computer to be loaded with recorded messages from the parent; Col. 2, lines 55-60; also see Fig. 6, digital control logic circuit or microprocessor 210; Examiner notes that the digital control logic circuit or microprocessor 210 would be programmed (accept inputs) to carry out said functions).

Regarding claim 3, Nguyen further discloses wherein said audio unit includes an electronic clock being coupled to said wrist watch (Quartz oscillator 230 coupled with digital counter 220; see Fig. 6), said electronic clock being electrically 7coupled to said control circuit (see Fig. 6 as digital counter is coupled to digital control logic circuit or microprocessor 210), said electronic clock tracking the hour of the day (digital counter 220; Fig. 6), said control circuit receiving each of said time 

Regarding claim 4, Nguyen further discloses wherein said audio unit includes a speaker being coupled to said wrist watch to emit an audible sound outwardly therefrom when said speaker is turned on (speaker, see Fig. 6, item 160; speaker component outputs time of day on the hour, every hour, for example, “one 
Clark discloses said speaker emitting a sequence of chimes that correspond to the numerical value of the respective hour of the day (see above discussion in claim 1). 
Nguyen further discloses when said control circuit receives said time input assigned to the respective hour of the day (see above discussion for claim 3).

Regarding claim 5, Nguyen further discloses wherein said audio unit includes a power supply being coupled to said wrist watch (battery, see Col. 2, lines 35-40), said power supply being electrically coupled to said control circuit (battery connected to said digital counter, which is connected to the control circuit (Col. 2, lines 35-40; Fig. 6), said power supply comprising at least one battery (power source is a battery; see Col. 2, lines 35-40).  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,634,278 (Nguyen) as modified by US Patent No. 4,444,515 (Clark) and further in view of US Patent No. 8,111,589 (Vidal).


Regarding claim 6, Nguyen discloses wherein said reminder unit comprises an electronic memory being coupled to said wrist watch (memory 240; Fig. 6), said electronic memory being electrically coupled to said control circuit (memory 240 electrically coupled to digital control logic circuit or microprocessor item 210; Fig. 6), said electronic memory storing a plurality of verbal reminders (the watch device can be plugged into a computer to be loaded with recorded messages from the parent; Col. 2, lines 55-60; when and what should be announced at any or a specific time, these applications would be appropriate to help remind grown ups and the child – for example, when its almost time to go to bed, to remind the child to go to the bathroom, when it is time to turn off the tv; Col. 3, lines 1-20). 

Nguyen fails to explicitly disclose using a database to store reminders.

However, Vidal discloses a digital wristwatch that utilizes a database to store program code, suitable logic, or other data (Col. 17, lines 25-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention 

Regarding claim 7, Nguyen discloses the reminder button (dial button; see Fig. 5; Col. 4, line 45 – Col. 5, line 15).

Nguyen fails to expressly disclose wherein said reminder unit includes a plurality of control buttons, each of said control buttons being movably coupled to said wrist watch, each of said control buttons being electrically coupled to said control circuit.  
Vidal discloses a digital watch that uses a user interface that can have multiple buttons (Col. 21, lines 35-55). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nguyen with Clark such that the reminder unit interface could have a plurality of buttons instead of a dial button, as an obvious design choice.

Allowable Subject Matter
Claim 9 is allowed.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 11,209,782 (Jones) discloses an audible wristwatch assembly;
US Patent No. 8,787,122 (Bongio et al.) discloses time reporting through vibratrions;
US Patent Application Publication No. 2014/0192626 (Wolff et al.) discloses talking dome watch for the visually impaired;
US Patent No. 6,307,813 (Leggio) discloses an approximate conversational timepiece;
US Patent No. 5,959,527 (Beder et al.) discloses a time triggered chime.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/     Primary Examiner, Art Unit 2683